Citation Nr: 0940080	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-35 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to continued payment of a pension for a 
surviving spouse from June 1, 2006 to May 31, 2007.  

2.  Entitlement to continued payment of a pension for a 
surviving spouse after May 31, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1945 to 
February 1947. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted a 
survivor pension from June 1, 2005 to May 31, 2005 and 
terminated pension payments thereafter.  

The appellant seeks continued pension payments as the 
Veteran's surviving spouse.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of payment of a survivor pension after May 31, 2007 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.


FINDING OF FACT

The appellant's income from all sources minus excludable 
expenses was $6,667.46 from June 1, 2006 to November 30, 
2006; $6,619.46 from December 1, 2006 to December 31, 2006; 
and $6,961.46 from January 1, 2007 to May 31, 2007.  


CONCLUSION OF LAW

The criteria for payment of a survivor pension from June 1, 
2006 to May 31, 2007 have been met.  38 U.S.C.A. §§ 1541, 
5312 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-75 (2009).  
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal through May 31, 2007.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  
Entitlement to payment of the survivor's pension after May 
31, 2007 is addressed in the remand section below.  

A pension is payable to surviving spouses of veterans of a 
period of war.  Basic entitlement exists if the veteran 
served in the active military, naval, or air service for 90 
days or more during a period of war, or who at the time of 
death was receiving compensation for a service-connected 
disability, subject to certain net worth and annual income 
requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3

Annual income of the surviving spouse must not exceed the 
annual pension rate specified in 38 U.S.C.A. § 5312, 
increased from time to time as published in the Federal 
Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments 
of any kind from any source during a twelve month 
annualization period except for exclusions including 
unreimbursed medical expenses in excess of five percent of 
the pension rate.  38 C.F.R. §§ 3.271, 3.272.  General living 
expenses for utilities, life insurance premiums, housing, and 
transportation (other than for medical care) are not 
excludable.  

Service personnel records showed that the Veteran served on 
active duty in the U.S. Army for greater than 90 days during 
World War II.  The Veteran died in May 2005.  A marriage 
certificate showed that the appellant and the Veteran were 
married in May 1948 and remained married until the time of 
his death.  In June 2005, the appellant reported that she had 
not remarried and had no dependents. 
Effective December 1, 2005, the maximum annual rate of 
payment of an improved pension under 38 U.S.C.A. § 5312 for a 
surviving spouse with no dependents was $7,094.00.  The 
standard Medicare deduction was $88.50 per month.  The 
deductable amount of unreimbursed medical expenses was the 
amount in excess of $354.00.  Effective December 1, 2006, the 
maximum annual rate of payment of an improved pension under 
38 U.S.C.A. § 5312 for a surviving spouse with no dependents 
was $7,329.00.  The standard Medicare deduction was $93.50 
per month.  The deductable amount of unreimbursed medical 
expenses was the amount in excess of $366.00.   See VA 
Compensation and Pension Payment Rates, 
http//www.vba.va.gov/bln/21/Rates/pen0106.htm.  Fractions of 
dollars will be disregarded in computing annual income.  
38 C.F.R. § 3.271 (h).  

In August 2005, the RO granted and paid a survivor's pension 
at the maximum rate because the appellant's income minus 
excludable expenses was $0.00.  The RO considered the annual 
period from June 1, 2005 to May 31, 2005.  In this period the 
appellant incurred substantial expenses excludable from 
income including the costs of the Veteran's burial, thus 
warranting payment at the maximum pension rate for this 
twelve month period.  As the appellant petitions for a 
continuation of the pension, the Board will consider the 
annualized period from June 1, 2006 through May 31, 2007.  
The Board notes that the appellant has submitted information 
regarding expenses only through February 2007 and that the RO 
denied continued payment without providing detailed 
calculations in the statement of the case or advising the 
appellant that expenses should be reported for the twelve 
month period under consideration.   

The appellant reported income from Social Security 
Administration (SSA) benefits of $859 per month effective in 
June 2006.  The annualized income from SSA was $10, 308.   
The appellant reported income from two private pensions of 
$82 and $47 per month.  The combined annualized pension 
income was $1548.  Total income from all sources was $11,856.  

Unreimbursed medical expenses will be excluded from income if 
paid or will be paid during the annualization period 
regardless of when the indebtedness was incurred.  The amount 
excludable is subject to a deduction of five percent of the 
maximum pension rate. 38 C.F.R. § 3.272 (g).  The appellant 
reported paying recurring medical insurance premium expenses 
of $88.50 per month for Medicare Part B, $28.20 per month for 
Medicare Part D, and $191.12 per month for a private Medicare 
supplement policy.  The total annualized recurring medical 
insurance expenses were $3,693.84.  

The appellant submitted listings of unreimbursed expenses for 
medications totaling $367.15 in 2005 and $337.50 in 2006 of 
which $120.50 was paid after May 31, 2006.   The appellant 
did not submit expenses for medications in 2007.  However, in 
view of the two year history of expenses and resolving all 
doubt in favor of the appellant, the Board will conclude that 
the appellant's unreimbursed expenses for medications are 
likely recurring and would have continued at the same rate 
through May 2007.  The Board will allow the exclusion of the 
most recent annual expense of $337.50.  

In a similar manner, the appellant reported travel of 676 
miles for medical care in 2006.  The appellant did not break 
down the travel by date so that expenses before and after May 
31, 2006 could be determined.  However, the travel is 
consistent with routine care.  Resolving all doubt in favor 
of the appellant, the Board will conclude that the mileage is 
likely a recurring expense and representative of the travel 
necessary for care for the twelve month period under 
consideration.  The appellant's calculation of expenses 
assumed a rate of $0.415 per mile.  However, the deductible 
transportation expense recognized by VA at the time was 
$.0.20 per mile.  See Veterans Benefits Manual, M21-MR, Part 
V, § iii.1.G.42.c (2009).  Therefore, the Board will allow a 
total unreimbursed expense for medical transportation of 
$135.20.  

The appellant reported unreimbursed expenses for dental care 
of $668.00 in 2005 and $975.00 in 2006.  Of the amount in 
2006, $135 was paid prior to May 31. 2006.  The appellant 
also reported expenses for eyeglasses and optometry services 
of $159.57 in February 2006 and $225.03 on an unspecified 
date for a total of $384.60.   It is not clear whether the 
dental and optometry care is recurring preventive care or 
individual instances of restoration and correction.  However, 
in view of the appellant's age, history of regular care in 
these areas, and resolving all doubt in favor of the 
appellant, the Board concludes that the dental and optometry 
expenses are likely recurrent on an annual basis and will 
allow the exclusion of the amount of $1359.60.

The appellant also reported an unreimbursed expense for 
orthotic appliances of $22.40 in June 2006 which the Board 
will allow.  

Regrettably, the appellant provide a listing of other living 
expenses such as utilities, automobile fuel, groceries, and 
housing that are not excludable.  

Therefore, the total unreimbursed medical expenses were 
$5,548.54.  As the deductable amount of unreimbursed medical 
expenses is the amount in excess of $354.00, the total 
excludable expenses from income was $5,194.54.

The appellant's total income from all sources minus the total 
excludable expenses was $6,661.46.  

For the purposes of resuming payment on a discontinued award, 
the monthly rate of pension payable to a beneficiary shall be 
computed by reducing the beneficiary's maximum pension rate 
by the beneficiary's countable income on the effective date 
of entitlement and dividing the remainder by twelve.  
38 C.F.R. § 3.273(a).  The maximum pension rate effective on 
June 1, 2006 was $7,094.00.  Subtracting the countable income 
of $6,661.46 and dividing the remainder by twelve, the Board 
concludes that the appellant is entitled to a monthly pension 
of $36 per month from June 1, 2006 to November 31, 2006.  

Whenever there is a change in a beneficiary's applicable 
maximum annual pension rate, the monthly rate of pension 
payable shall be computed by reducing the new applicable 
maximum annual pension rate by the beneficiary's countable 
income on the effective date of the change in applicable 
maximum annual pension rate and dividing the remainder by 
twelve.  38 C.F.R. § 3.273 (b) (1).  On December 1, 2006, the 
maximum pension rated was increased to $7,329.  The Medicare 
Part B premium was increased to $93.50 and the deductable 
amount of unreimbursed medical expenses was the amount in 
excess of $366.00.  Applying these corrections using the 
analysis above, the Board concludes that the appellant is 
entitled to a monthly pension of $60 from December 1, 2006 to 
December 31, 2006.  

Whenever there is a change in a beneficiary's amount of 
countable income, the monthly rate of pension payable shall 
be computed by reducing the applicable maximum annual pension 
rate by the beneficiary's new countable income on the 
effective date of the change in countable income and dividing 
the remainder by twelve.  38 C.F.R. § 3.273 (b) (2).  In 
January 2007, the appellant's social security income 
increased to $888 per month.  Applying this correction using 
the analysis above, the Board concludes that the appellant is 
entitled to a monthly pension of $31 from January 1, 2007 to 
May 31, 2007.  


ORDER

Payment of a survivor's pension in the amounts of $ 36 per 
month from June 1, 2006 to November 30, 2006, $60 from 
December 1, 2006 to December 31, 2006, and $31 per month from 
January 1, 2007 to May 31, 2007 is granted, subject to the 
legal criteria governing the payment of monetary benefits.

REMAND

As a condition of continuing a pension, VA may require a 
recipient to submit information or evidence as is necessary 
to determine the annual income and value of the corpus of the 
estate of such person.  38 C.F.R. § 3.277 (2009).  

The appellant has not submitted income, expense, and asset 
information to determine whether continuation of a survivor's 
pension after May 31, 2007 is precluded by income or asset 
limitations.  As the appellant's annualized income and 
expenses are subject to changes, the RO should request that 
the appellant submit income, expense, and asset information 
for the period after May 31, 2007, for which the appellant 
seeks continuation of the survivor's pension.  The appellant 
should be asked to submit the information in twelve month 
periods, from June 1 to May 31.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request from the appellant 
information relevant to income, expenses, 
and assets for any twelve month periods 
from June 1 to May 31 after May 31, 2007 
for which the appellant seeks 
continuation of the survivor's pension.  

2.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim for continuation 
of a survivor's pension after May 31, 
2007.  If any benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the appellant and her 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop the claim 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


